Citation Nr: 0020447	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  93-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include residuals of left ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and E. Sykes


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for left 
ankle sprain.  

The instant claim was the subject of remands by the Board in 
April 1998 and May 1999.  Having reviewed the record, the 
Board is satisfied that the specified development has been 
completed, and that the instant claim is ready for appellate 
review.  


FINDING OF FACT

The record does not include competent evidence of an 
etiological relationship between the veteran's current left 
ankle complaints and the period of active service, to include 
a left ankle sprain therein.  


CONCLUSION OF LAW

The claim for service connection for a left ankle disability, 
to include residuals of left ankle sprain, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had constant pain with his 
ankle which has gotten progressively worse since the time of 
an in-service left ankle injury.  It is his belief that 
service connection is warranted for the residuals of that 
injury.  

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

The Board notes that the appellant has not claimed that a 
left ankle disorder arose under combat situation. Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) (West 
1991) is not warranted.

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a left ankle disability, to 
include residuals of a left ankle sprain.  The evidence shows 
that the veteran has current left ankle complaints, including 
swelling, pain, and numbness.   However, he has not presented 
any evidence which suggests that these current complaints are 
etiologically related to the period of active military 
service or to the left ankle sprain sustained therein.  

Service medical records show treatment for a strained left 
ankle on February 3, 1971, at which time findings included 
swelling and pain on movement.  A follow up treatment note 
shows that the veteran still had pain and was unable to walk 
one week after the ankle injury.  An impression of bad sprain 
is shown.  The evidence suggests that the left ankle sprain 
resolved without residuals, as the lower extremities were 
clinically evaluated as normal on separation examination in 
January 1972 and no left ankle abnormalities or defects were 
noted.  Thus, there is no evidence indicating that residuals 
of the in-service left ankle sprain were manifested at the 
time of the veteran's discharge from active duty.  

In the record, post-service treatment for left ankle 
complaints is not shown until 1992, or after the veteran had 
submitted his claim for service-connected benefits for his 
left ankle.  The initial treatment note, dated in August 
1992, shows that the veteran complained of chronic low back 
pain and left leg pain, which he related to compensation due 
to his in-service left ankle injury.  As the veteran was 
discharged from active duty in 1972 and there is no evidence 
of treatment, diagnosis, or complaints relating to a left 
ankle disability until 1992, there is no evidence of 
continuity of symptomatology for left ankle problems from the 
time of service.  

Most importantly, the record does not include an opinion from 
a medical professional which relates the veteran's current 
left ankle complaints to the period of active service or to 
the left ankle sprain sustained therein.  On VA examination 
in March 1993, the examiner could not identify the etiology 
of the current left ankle complaints and the left ankle x-ray 
was essentially normal.  In January 2000, the 1994 VA 
examiner (Mack Orsborn, M.D.) revised his earlier opinion 
diagnosing probable degenerative joint disease of the left 
ankle, secondary to the in-service injury.  After a review of 
the claims folder, including service medical records, post-
service treatment reports, and the VA examination reports, 
Dr. Orsborn provided a diagnosis of acute left ankle sprain 
in February 1971 without evidence of current post-traumatic 
degenerative joint disease.  He also noted that although the 
veteran made contentions of self-treatment in the years 
following discharge, there were no significant medical 
records in the chart which documented further treatment of 
the left ankle by medical personnel.  

The 1998 VA examiner concluded that based on the x-rays taken 
in December 1994 as well as the current examination, an 
assessment of traumatic sprain of the left ankle without 
evidence of degenerative joint disease was appropriate.  The 
examiner noted that given the significant amount of time (15-
20 years) between the injury and the onset of medical 
treatment for this condition, that injury was unlikely to be 
the cause of his current symptomatology.  Thus, the VA 
examiners have not attributed the veteran's current left 
ankle complaints to the period of active military service or 
to the left ankle sprain documented therein.  

Furthermore, the in-service ankle sprain has been 
characterized as acute, and residuals of a left ankle sprain 
have not been objectively identified.  At the time of the 
veteran's VA treatment in August 1992, his complaints were 
attributed to mechanical postural and discogenic low back 
pain aggravated by lower extremity tightness.  In addition, 
the record does not include competent evidence of a current 
diagnosis for a left ankle disability of any type.  The Board 
notes that in order to warrant a grant of service connection, 
a claim must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) (absent 
"proof of a present disability there can be no valid 
claim").

In testimony at two personal hearings, the veteran has 
testified that he had experienced swelling, instability, and 
numbness in his ankle since the time of his active service, 
and that in the years following discharge until the time he 
initially sought treatment in 1984 he would wrap the ankle 
and soak it in Epsom salts nightly.  At a personal hearing in 
October 1995, the veteran suggested that his ankle problems 
were related to his current back and hip problems.  In 
addition to the veteran's contentions, the record includes a 
lay statement from D. Thomas, who indicated that he could 
verify that the veteran was hurt while serving in the Army in 
Vietnam.  The veteran's mother has stated that her son was 
hurt during his Vietnam service and that his problems, 
including swelling of his feet and complaints about the left 
side of his body, had grown worse as he grew older.  

The veteran is competent to report that for which he has 
personal knowledge, such as his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, the veteran's contentions (to the 
effect that his post-service ankle problems and the current 
left ankle complaints are related to his active service and a 
left ankle sprain therein) do not constitute competent 
evidence of an etiological link, or nexus, between the 
claimed disability and the period of service.  This analysis 
may also be applied to the lay statements submitted by the 
veteran's mother and friend. 

For the reasons stated above, the Board finds that the 
veteran has failed to present competent evidence of an 
etiological link, or nexus, between the claimed disability 
and the period of active service.  As such, the requirements 
for a well grounded claim have not been satisfied, and 
accordingly, the claim for service connection for a left 
ankle disability, to include residuals of a left ankle 
sprain, is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Supplemental Statement of the Case, issued in February 2000, 
in which the veteran was notified of the duty to submit a 
well grounded claim and the elements thereof.  Thus, the 
veteran has been notified of the duty to submit evidence of a 
nexus, or link, between the in-service disease or injury and 
the claimed disability.  The Board finds that that the 
veteran has been advised of the evidence needed to render his 
claim well grounded, and that due process considerations have 
thus been satisfied.  As such, it is unnecessary to remand 
this claim for further notification of the evidence needed to 
well-ground the claim, as argued by the accredited 
representative in the July 2000 written brief presentation.  

The appellant's representative has requested that the Board 
ensure that the RO comply with the provisions of M21-1 which 
require full development of all claims prior to the well 
grounded determination.  In Morton v. West, 12 Vet. App. 477 
(1999), the Court held that the cited manual provisions were 
in direct contravention of the command of 38 U.S.C.A. § 5107 
and are thus void.  

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In the alternative, the Board finds that if Dr. Orsborn's 
1994 opinion (to the effect that there was probable 
degenerative joint disease of the left ankle secondary to the 
1970 injury) established a well grounded claim, the 
preponderance of the evidence would be against the case.  
This file was previously remanded in order to obtain an 
opinion based upon a complete record.  In January 2000, Dr. 
Orsborn entered an opinion that there was no evidence of 
post-traumatic degenerative joint disease, thus refuting his 
own prior opinion that there was probable post-traumatic 
joint disease.  He further established that the in-service 
left ankle sprain was acute rather than chronic.  Thus, the 
Board has concluded that Dr. Orsborn's revised opinion, which 
was based on complete records, is more probative than his 
earlier assessment of a probable post-traumatic ankle 
disorder.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

Service connection for a left ankle disability, to include 
residuals of a left ankle sprain, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

